Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/NL2015/050567, filed on 08/04/2015.
Previously Claims 1-2, 4, 7-8, 11, 13-14, 17-18 and 20 were allowed and an Allowability Notice was mailed on 02/22/2021. 
In response to a Quality review, the following Corrected Notice of Allowability is hereby issued.
The Examiner is also acknowledging the filing of a Terminal Disclaimer (TD) against US patent 9988661 B2 on 02/12/2021. The TD has been approved.
Claims 3, 5-6 and 9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-2, 4, 7-8, 10-14, 17-18 and 20 are present for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Melissa J. El Menaouar, applicants’ representative on 06/14/2021, rejoining claim 3 and 5, and canceling claims 6, 9-10 and 12.

Amend the claim(s) as shown below:
1.	(Currently Amended) A process for producing a modified glycoprotein, comprising contacting a glycoprotein comprising a glycan comprising a terminal GlcNAc moiety, with a sugar-derivative nucleotide Su(A)-Nuc, in the presence of a β-(1,4)-N-acetylgalactosaminyltransferase having at least 90% identity to the sequence selected from the group consisting of SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9, 10, and 14, 
the glycan comprising a terminal GlcNAc-moiety is of formula (1) or (2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
GlcNAc is N-acetyl-glucosaminyl;
Fuc is fucosyl;
b is 0 or 1;
d is 0 or 1;
e is 0 or 1; and
G is a monosaccharide, or a linear or branched oligosaccharide comprising 2 to 20 sugar moieties; and
the sugar-derivative nucleotide Su(A)-Nuc is of formula (3):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:
a is 0 or 1;
Nuc is a nucleotide;
U is [C(R1)2]n or [C(R1)2]p-O-[C(R1)2C(R1)2O]o-[C(R1)2]q, wherein n is an integer in the range of 0 to 24; o is an integer in the range of 0 to 12; q and p are independently 0, 1 or 2; and R1 is independently selected from the group consisting of H, F, Cl, Br, I and an optionally substituted C1 – C24 alkyl group; 
T is a C3 – C12 (hetero)arylene group, wherein the (hetero)arylene group is optionally substituted; and
A is selected from the group consisting of:
(a)	-N3;
(b)	-C(O)R3, wherein R3 is an optionally substituted C1 – C24 alkyl group;
(c)	C≡C-R4, wherein R4 is hydrogen or an optionally substituted C1 – C24 alkyl group;
(d)	-SH;
(e)	SC(O)R8, wherein R8 is an optionally substituted C1 – C24 alkyl group;
(f)	-SC(V)OR8, wherein V is O or S, and R8 is an optionally substituted C1 – C24 alkyl group;
(g)	-X, wherein X is selected from the group consisting of F, Cl, Br and I;
(h)	-OS(O)2R5, wherein R5 is selected from the group consisting of C1 – C24 alkyl groups, C6 – C24 aryl groups, C7 – C24 alkylaryl groups and C7 – C24 
(i)	R11, wherein R11 is an optionally substituted C2 – C24 alkyl group;
(j)	R12, wherein R12 is an optionally substituted terminal C2 – C24 alkenyl group; and
(k)	R13, wherein R13 is an optionally substituted terminal C3 – C24 allenyl group.
8.	(Currently Amended) The process of claim 1, wherein the sugar-derivative nucleotide is of formula (17)[[,]] or (18)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale










Cancel claims 6, 9-10 and 12.

Allowable Subject Matter
	Claims 1-2, 3, 4, 5, 7-8, 11, 13-14, 17-18 and 20 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a process for producing a modified glycoprotein, comprising contacting a glycoprotein comprising a glycan comprising a terminal GlcNAc moiety, with a sugar-derivative nucleotide Su(A)-Nuc, in the presence of a β-(1,4)-N-acetylgalactosaminyltransferase having at least 90% identity to the sequence selected from the group consisting of SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9, 10, and 14, wherein: the glycan comprising a terminal GlcNAc-moiety is of formula (1) or (2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
GlcNAc is N-acetyl-glucosaminyl;
Fuc is fucosyl;
b is 0 or 1;
d is 0 or 1;
e is 0 or 1; and
3):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:
a is 0 or 1;
Nuc is a nucleotide;
U is [C(R1)2]n or [C(R1)2]p-O-[C(R1)2C(R1)2O]o-[C(R1)2]q, wherein n is an integer in the range of 0 to 24; o is an integer in the range of 0 to 12; q and p are independently 0, 1 or 2; and R1 is independently selected from the group consisting of H, F, Cl, Br, I and an optionally substituted C1 – C24 alkyl group; 
T is a C3 – C12 (hetero)arylene group, wherein the (hetero)arylene group is optionally substituted; and
A is selected from the group consisting of:
(a)	-N3;
(b)	-C(O)R3, wherein R3 is an optionally substituted C1 – C24 alkyl group;
(c)	C≡C-R4, wherein R4 is hydrogen or an optionally substituted C1 – C24 alkyl group;
(d)	-SH;
(e)	SC(O)R8, wherein R8 is an optionally substituted C1 – C24 alkyl group;
(f)	-SC(V)OR8, wherein V is O or S, and R8 is an optionally substituted C1 – C24 alkyl group;
(g)	-X, wherein X is selected from the group consisting of F, Cl, Br and I;
2R5, wherein R5 is selected from the group consisting of C1 – C24 alkyl groups, C6 – C24 aryl groups, C7 – C24 alkylaryl groups and C7 – C24 arylalkyl groups, the alkyl groups, aryl groups, alkylaryl groups and arylalkyl groups being optionally substituted;
(i)	R11, wherein R11 is an optionally substituted C2 – C24 alkyl group;
(j)	R12, wherein R12 is an optionally substituted terminal C2 – C24 alkenyl group; and
(k)	R13, wherein R13 is an optionally substituted terminal C3 – C24 allenyl group. 
The prior art does not teach a process for producing a modified glycoprotein, comprising contacting a glycoprotein comprising a glycan comprising a terminal GlcNAc moiety, with a sugar-derivative nucleotide Su(A)-Nuc, in the presence of a β-(1,4)-N-acetylgalactosaminyltransferase having at least 90% identity to the sequence selected from the group consisting of SEQ ID NO: 2, 3, 4, 5, 6, 7, 8, 9, 10, and 14, wherein: the glycan comprising a terminal GlcNAc-moiety is of formula (1) or (2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
GlcNAc is N-acetyl-glucosaminyl;
Fuc is fucosyl;
b is 0 or 1;
d is 0 or 1;
e is 0 or 1; and
G is a monosaccharide, or a linear or branched oligosaccharide comprising 2 to 20 sugar moieties; and the sugar-derivative nucleotide Su(A)-Nuc is of formula (3):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:
a is 0 or 1;
Nuc is a nucleotide;
U is [C(R1)2]n or [C(R1)2]p-O-[C(R1)2C(R1)2O]o-[C(R1)2]q, wherein n is an integer in the range of 0 to 24; o is an integer in the range of 0 to 12; q and p are independently 0, 1 or 2; and R1 is independently selected from the group consisting of H, F, Cl, Br, I and an optionally substituted C1 – C24 alkyl group; 
T is a C3 – C12 (hetero)arylene group, wherein the (hetero)arylene group is optionally substituted; and
A is selected from the group consisting of:
(a)	-N3;
(b)	-C(O)R3, wherein R3 is an optionally substituted C1 – C24 alkyl group;
(c)	C≡C-R4, wherein R4 is hydrogen or an optionally substituted C1 – C24 alkyl group;
(d)	-SH;
(e)	SC(O)R8, wherein R8 is an optionally substituted C1 – C24 alkyl group;
(f)	-SC(V)OR8, wherein V is O or S, and R8 is an optionally substituted C1 – C24 alkyl group;
(g)	-X, wherein X is selected from the group consisting of F, Cl, Br and I;
(h)	-OS(O)2R5, wherein R5 is selected from the group consisting of C1 – C24 alkyl groups, C6 – C24 aryl groups, C7 – C24 alkylaryl groups and C7 – C24 
(i)	R11, wherein R11 is an optionally substituted C2 – C24 alkyl group;
(j)	R12, wherein R12 is an optionally substituted terminal C2 – C24 alkenyl group; and
(k)	R13, wherein R13 is an optionally substituted terminal C3 – C24 allenyl group. 
 The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656